                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   GEORGE CHRISTOPHER UBERTI,
                                  10                  Plaintiff,                                        No. C 19-04025 WHA

                                  11           v.

                                  12   VALERIE BROWN, SUSAN GORIN, MICHAEL
Northern District of California




                                                                                                        JUDGMENT
 United States District Court




                                       KERNS, DAVID RABBITT, TIMOTHY SMITH,
                                  13   SHIRLEE ZANE, PAUL KELLEY, MICHAEL
                                       MCGUIRE, JAMES GORE, MICHAEL REILLY,
                                  14   EFREN CARRILLO, LYNDA HOPKINS, RODNEY
                                       DOLE, DONNA DUNK, DAVID SUNDSTROM,
                                  15   ERICK ROESER, ROBERT BOITANO, PAMELA
                                       TORILATT, and JONATHAN KADLEC,
                                  16
                                                      Defendants.
                                  17

                                  18
                                            For the reasons stated in the accompanying order dismissing this action with prejudice,
                                  19
                                       FINAL JUDGMENT IS HEREBY ENTERED in       favor of Valerie Brown, Susan Gorin, Michael
                                  20
                                       Kerns, David Rabbitt, Timothy Smith, Shirlee Zane, Paul Kelley, Michael McGuire, James
                                  21
                                       Gore, Michael Reilly, Efren Carrillo, Lynda Hopkins, Rodney Dole, Donna Dunk, David
                                  22
                                       Sundstrom, Erick Roeser, Robert Boitano, Pamela Torilatt, and Jonathan Kadlec, and against
                                  23
                                       plaintiff George Christopher Uberti. The Clerk shall CLOSE the file.
                                  24
                                            IT IS SO ORDERED.
                                  25
                                       Dated: February 21, 2020.
                                  26
                                  27                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  28
